IN THE SUPREME COURT OF THE STATE OF DELAWARE

RYAN BRADFORD,                               §
                                             §
           Defendant Below-                  §   No. 201, 2015
           Appellant,                        §
                                             §
           v.                                §   Court Below—Superior Court
                                             §   of the State of Delaware,
STATE OF DELAWARE,                           §   in and for Sussex County
                                             §   Cr. ID Nos. 1206004277
           Plaintiff Below-                  §   and 1206010374
           Appellee.                         §

                                  Submitted: May 11, 2015
                                   Decided: June 9, 2015

Before HOLLAND, VALIHURA, and VAUGHN, Justices.

                                          ORDER

           This 9th day of June 2015, it appears to the Court that:

           (1)    On April 24, 2015, the Court received appellant’s notice of

appeal from a Superior Court order, docketed March 23, 2015, dismissing

his motion for postconviction relief. Under Supreme Court Rule 6(a)(iii), a

timely notice of appeal should have been filed on or before April 22, 2015.

           (2)    The Clerk issued a notice directing appellant to show cause

why the appeal should not be dismissed as untimely. 1 Appellant filed a

response to the notice to show cause on May 11, 2015. He asserts that his


1
    Del. Supr. Ct. R. 6(a)(iii) (2015).
appeal should be considered timely because he delivered his appeal papers to

the prison mail room to be put in the mail on April 20, 2015, before the

filing deadline.

          (3)     In Delaware, the 30-day appeal period is a jurisdictional

requirement.2 A notice of appeal must be received by the Office of the Clerk

of this Court within the applicable time period in order to be effective. 3 An

appellant’s pro se status does not excuse a failure to comply strictly with the

jurisdictional requirements of Supreme Court Rule 6.4 Delaware has not

adopted a “mailbox rule” that allows this Court to toll the appeal period for

prisoners.5 Unless the appellant can demonstrate that the failure to file a

timely notice of appeal is attributable to court-related personnel, his appeal

cannot be considered.6

          (4)     Prison       personnel     are       not   court-related        personnel.

Consequently, even assuming prison personnel delayed in putting his appeal

into the mail, this case does not fall within the exception to the general rule

that mandates the timely filing of a notice of appeal. Thus, the Court

concludes that the within appeal must be dismissed.
2
    Carr v. State, 554 A.2d 778, 779 (Del.), cert. denied, 493 U.S. 829 (1989).
3
    Del. Supr. Ct. R. 10(a).
4
    Smith v. State, 47 A.3d 481, 486-87 (Del. 2012).
5
    See id.
6
    Bey v. State, 402 A.2d 362, 363 (Del. 1979).


                                              -2-
      NOW, THEREFORE, IT IS ORDERED, under Supreme Court Rule

29(b), that the within appeal is DISMISSED.

                                    BY THE COURT:



                                    /s/ Karen L. Valihura
                                           Justice




                                   -3-